     Case 4:19-cv-00034-ALM Document 1 Filed 01/15/19 Page 1 of 9 PageID #: 1




                          In the United States District Court
                               Eastern District of Texas
                                   Sherman Division
                                         §
        Lorna Dwight                     §
             Plaintiff,                  §
                                         §
        v.                               § Civil Action No. ________
                                         §    Jury Demanded
        The Chair King, Inc. d/b/a        §
        Chair King Backyard Store        §
             Defendant.                  §


                    Plaintiff Lorna Dwight’s Original Complaint
        Lorna Dwight files her Complaint against The Chair King, Inc.

                                 Statement of Jurisdiction

        1.    This Court has federal question jurisdiction of the ADAAA

disability and retaliation claims under 28 U.S.C. § 1331 and supplemental

jurisdiction over the Texas Labor Code Chapter 21 disability discrimination

and retaliation claims under 28 U.S.C. § 1367.

        2.    Venue is proper under 28 U.S.C. § 1391 because the events or

omissions causing the claim occurred in this district.

                                       Parties

3.      Lorna Dwight is an individual and a citizen of Texas residing in Collin

County.

4.      The Chair King, Inc. d/b/a Chair King Backyard Store is a Texas

corporation doing business in McKinney, Texas. It may be served by serving


Plaintiff’s Original Complaint                                            Page 1
  Case 4:19-cv-00034-ALM Document 1 Filed 01/15/19 Page 2 of 9 PageID #: 2




its registered agent David A. Barish, 5405 W. Sam Houston Parkway North,

Houston, Texas, 77041-5135.

                                 Summary of Claims

        5.    This lawsuit arises from Chair King’s failure to comply with the

laws prohibiting discrimination based on disability and the laws prohibiting

retaliation against an employee who engaged in an activity protected by law.

                                 Factual Background

        6.    Chair King is a retail store selling outdoor furniture under the

name of Chair King Backyard Store.

        7.    Chair King interviewed Dwight for a sales position on March 12,

2018.

        8.    Dwight, a female, suffers from the disability of severe vision

impairment and severe night blindness. This disability substantially

interferes with Dwight’s major life activity of seeing. Because of this

disability, Dwight cannot drive at night. However, Dwight can fully work

provided she is reasonably accommodated by being allowed to leave work at a

time that does not require her to drive in the dark.

        9.    Chair King’s Operations Manager David Airhart interviewed

Dwight. During the interview, Dwight told Airhart about her disability, that

she could not drive at night and that she would need to leave work each night



Plaintiff’s Original Complaint                                                 Page 2
  Case 4:19-cv-00034-ALM Document 1 Filed 01/15/19 Page 3 of 9 PageID #: 3




by 6 p.m. In doing so, Dwight sought a reasonable accommodation from Chair

King.

        10.   The EEOC specifically recognizes that modified work schedules

may be an appropriate reasonable accommodation for employees with vision

impairments. https://www.eeoc.gov/eeoc/publications/qa_vision.cfm.

        11.   Chair King, through Airhart, assured Dwight it would

accommodate her disability. Airhart told Dwight he would tell Daron

Beckham, the Store Manager, to adjust the store schedule to accommodate

her disability. Airhart even told Dwight he had a relative with a serious

vision problem, so he understood what Dwight was going through.

        12.   Chair King offered Dwight the job as a sales employee with full

knowledge of her disability and her need for a reasonable accommodation.

        13.   Chair King put Dwight to work as a sales employee on March 20,

2018. Chair King accommodated Dwight’s disability during her first week of

employment.

        14.   Chair King, through Airhart, then refused to further

accommodate Dwight’s disability. On March 31, 2018, Airhart told Dwight

she needed to work until 8 p.m. Dwight reminded Airhart she could not drive

after dark because of her disability and that he had promised to

accommodate her disability by allowing her to leave work so she could drive



Plaintiff’s Original Complaint                                              Page 3
  Case 4:19-cv-00034-ALM Document 1 Filed 01/15/19 Page 4 of 9 PageID #: 4




home in daylight hours. Airhart asked Dwight if she could work past 6 p.m.

They agreed that she would work until 7 p.m.

       15.    Chair King employees harassed Dwight because of her need to

leave by 6 p.m. each evening due to her disability.

       16.    On April 13, 2018, Chair King received a note from Dwight’s

doctor, April Harris, MD with Retina Associates, advising it that Dwight

could not drive or work at night due to poor vision in both eyes.

       17.    After Chair King received this note from Dwight’s doctor, Chair

King issued Dwight a written reprimand. Chair King noted this was a Final

Warning even though it was the first written corrective action given to

Dwight. Chair King ostensibly wrote Dwight up for missing work without

notification to anyone on April 10, 2018. However, the written warning was

dated April 8, 2018—before Dwight had missed work. Chair King’s written

warning also noted that Dwight advised she could not drive at night and that

Chair King told her “she is expected to work the schedule I give her which

includes at least 1 8 p.m. day.”

       18.    On April 20, 2018, Chair King, through Eddie Noschese,

Assistant Operations Manager, and Store Manager Beckham met with

Dwight and told her she needed to work until 8 p.m. or quit. Dwight

reminded Chair King of the fact that she could not work until 8 p.m. because

of her night blindness and the fact that would require her to drive after dark.

Plaintiff’s Original Complaint                                            Page 4
  Case 4:19-cv-00034-ALM Document 1 Filed 01/15/19 Page 5 of 9 PageID #: 5




       19.    Noschese, Dwight and Beckham then called Operations Manager

Airhart on a conference call. Dwight asked Airhart if he recalled her

disclosing her disability during her interview and had Airhart told her she

could leave at 6 p.m. Airhart responded “Yes.”

       20.    Chair King, through Noschese, again told Dwight to work until 8

p.m. or quit. Dwight said she would not quit and asked why they were

threatening her.

       21.    On April 21, 2018, Dwight emailed Airhart, Noschese, and

Beckham and again reminded them of her disability and that they had

promised to provide her with the reasonable accommodation of allowing her

to leave by 6 p.m. Dwight requested that they meet with Human Resources to

discuss the issue.

       22.    After Dwight sent her email to Airhart, Noschese and Beckham,

Dwight then met with Beckham and told him she could not work until 8 p.m.

as scheduled that night due to her disability.

       23.    Beckham and Dwight then called Airhart, who asked Dwight if

she was working until 8 p.m. or quitting. Dwight told Airhart she could not

work to 8 p.m., but that she was not quitting.

       24.    Chair King then fired Dwight.

       25.    Dwight timely filed a Charge of Discrimination with the EEOC,

which was dual filed with the Texas Workforce Commission Civil Rights

Plaintiff’s Original Complaint                                           Page 5
  Case 4:19-cv-00034-ALM Document 1 Filed 01/15/19 Page 6 of 9 PageID #: 6




Division. Dwight’s Charge was not resolved within 180 days and Dwight

timely sues within 90 days of receipt of her notice of right to sue.

                                  Causes of Action

       Disability Discrimination under ADAAA and Texas Labor Code
                                 Chapter 21

       26.    Dwight incorporates the preceding paragraphs as if restated.

       27.    Dwight has a disability as that term is defined in and used in the

ADAAA and Texas Labor Code Chapter 21. Dwight suffers from severe vision

impairment and severe night blindness. This disability substantially

interferes with the major life activity of seeing. Dwight cannot see well at

night and cannot drive at night due to the impairments with her vision.

       28.    Dwight was qualified for the position of sales employee and could

perform the essential functions of her job if she received the reasonable

accommodation of being allowed to leave work at a time that did not require

her to drive after dark. Dwight asked for this reasonable accommodation in

her job interview.

       29.    Chair King agreed to accommodate Dwight’s disability by

allowing her to leave by 6 p.m. each evening.

       30.    Chair King initially accommodated Dwight’s disability. However,

Chair King later refused to provide Dwight with the agreed upon reasonable

accommodation.


Plaintiff’s Original Complaint                                              Page 6
  Case 4:19-cv-00034-ALM Document 1 Filed 01/15/19 Page 7 of 9 PageID #: 7




       31.    Chair King unlawfully discriminated against Dwight by failing to

provide reasonable accommodations which were available and which would

have enabled Dwight to perform the essential functions of her job.

       32.    Chair King unlawfully discriminated against Dwight by refusing

to provide her the agreed upon reasonable accommodation.

       33.    Chair King unlawfully discriminated against Dwight by

terminating her employment because of her disability and her record of a

disability.

       34.    Chair King’s discriminatory actions in violation of the ADAAA

and Texas Labor Code Chapter 21 were knowing and intentional or in

reckless disregard of Dwight’s rights under these statutes.

       35.    Chair King’s discriminatory actions in violation of the ADAAA

and Texas Labor Code Chapter 21 caused Dwight to sustain actual damages

compensable under these statutes.

       36.    Dwight seeks to recover all damages she has suffered because of

Chair King’s discriminatory actions in violation of the ADAAA and Texas

Labor Code Chapter 21 including her back pay, front pay, compensatory

damages, punitive damages and reasonable attorney’s fees and costs.

       ADAAA and Texas Labor Code Chapter 21 Retaliation

       37.    Dwight incorporates the preceding paragraphs as if restated



Plaintiff’s Original Complaint                                           Page 7
  Case 4:19-cv-00034-ALM Document 1 Filed 01/15/19 Page 8 of 9 PageID #: 8




       38.    Dwight engaged in activity protected by the ADAAA and Texas

Labor Code Chapter 21 when she requested Chair King provide her with a

reasonable accommodation and when she objected to Chair King’s refusal to

honor the reasonable accommodation it had initially provided.

       39.    Chair King unlawfully retaliated against Dwight because she

engaged in protected activities by exercising her rights under state and

federal disability discrimination laws. Chair King refused Dwight’s

reasonable accommodations. Chair King disciplined Dwight for unwarranted

reasons after she requested a reasonable accommodation. Chair King

terminated her employment.

       40.    Chair King’s retaliatory actions in violation of the ADAAA and

Texas Labor Code Chapter 21 were knowing and intentional or in reckless

disregard for Dwight’s rights under these statutes.

       41.    Chair King’s retaliatory actions in violation of the ADAAA and

Texas Labor Code Chapter 21 caused Dwight to sustain actual damages

compensable under these statutes.

       42.    Dwight seeks to recover all damages she has suffered because of

Chair King’s discriminatory actions in violation of the ADAAA and Texas

Labor Code Chapter 21 including her back pay, front pay, compensatory

damages, punitive damages and reasonable attorney’s fees and costs



Plaintiff’s Original Complaint                                             Page 8
  Case 4:19-cv-00034-ALM Document 1 Filed 01/15/19 Page 9 of 9 PageID #: 9




                                     Jury Trial

       43.    Dwight demands a jury trial.

                                       Prayer

       44.    Wherefore, Plaintiff Lorna Dwight prays this Court enter a

judgment declaring that the acts and practices of The Chair King, Inc. violate

the ADAAA and Texas Labor Code Chapter 21and award Plaintiff the relief

sought and such other and further relief to which she is justly entitled.

                                             Respectfully submitted,


                                             /s/ Karen K. Fitzgerald
                                             Karen K. Fitzgerald
                                             State Bar No. 11656750
                                             Johnston Tobey Baruch P.C.
                                             PO Box 215
                                             Addison, Texas 75001-0215
                                             Telephone: (214) 741-6260
                                             Facsimile: (214) 741-6248
                                             karen@jtlaw.com

                                             Attorney for Plaintiff




Plaintiff’s Original Complaint                                              Page 9
